Name: Commission Regulation (EEC) No 1903/89 of 29 June 1989 amending Regulation (EEC) No 3719/88 as regards the use of the old forms for import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  documentation;  agricultural activity;  trade policy
 Date Published: nan

 Avis juridique important|31989R1903Commission Regulation (EEC) No 1903/89 of 29 June 1989 amending Regulation (EEC) No 3719/88 as regards the use of the old forms for import and export licences and advance-fixing certificates for agricultural products Official Journal L 184 , 30/06/1989 P. 0022 - 0022*****COMMISSION REGULATION (EEC) No 1903/89 of 29 June 1989 amending Regulation (EEC) No 3719/88 as regards the use of the old forms for import and export licences and advance-fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1213/89 (2), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof, and to the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, Whereas Commission Regulation (EEC) No 3719/88 of 16 November 1988 (3) replaces Regulation (EEC) No 3183/80 (4) and amends the specimens in Annex I thereto; whereas Regulation (EEC) No 3719/88 provides in particular, as a temporary measure, for the possibility of issuing until 30 June 1989 import and export licences, advance-fixing certificates and extracts thereof, compiled in accordance with the specimens valid on 31 December 1988; Whereas the technical reasons behind that measure will remain valid beyond the term of validity laid down in Regulation (EEC) No 3719/88; whereas that term of validity should accordingly be extended; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 In Article 47 (2) of Regulation (EEC) No 3719/88, the date '30 June 1989' is hereby replaced by '30 September1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 1. (3) OJ No L 331, 2. 12. 1988, p. 1. (4) OJ No L 338, 13. 12. 1980, p. 1.